DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (baseball style hat) and Species C (Figs. 1-4), is acknowledged.  Election was made without traverse in the reply filed 7 December 2020.  Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “crown 102” and “vessel 120” in Fig. 1 as described in the specification at para [09].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all recited claim limitations including, for example, “a convex forward edge,” as recited in claim 1, “a strip type closure mechanism with mating surfaces,” as recited in claim 2, “a semi-rigid plastic body,” as recited in claims 6-7, “a concave rear edge,” as recited in claim 8 “said upper wall is universally attached to the horizontal surface of said visor” as recited in claim 5, and “a smaller curved base edge, and a larger curved base edge,” as recited in claim 16.  It is respectfully suggested that Applicant may provide support under 35 USC 112(a) for these limitations by referring the drawings, where appropriate.

Claim Objections
Claim 1 recites the limitation “the perimeter of the visor” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation will be interpreted as “a perimeter of the visor.”
Claim 1 recites the limitation “the horizontal surface of the upper wall” on line 17.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation will be interpreted as “the first horizontal surface of the upper wall.”

Claim 7 recites the limitation “a horizontal surface of the lower wall.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the second horizontal surface of the lower wall.”
Claim 16 recites the limitations “the first leg and the second leg” on line 7.  However, for purposes of proper antecedent basis, these limitations should be amended to recite “a first leg and a second leg.”
Claim 16 recites the limitation “a basin” on line 13.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the basin.”
Claim 16 includes the typographical error “the cup generally adjacent to the forward edge of the visor.”  This limitation should be amended to recite “the cup is generally adjacent to the forward edge of the visor.”
Claim 16 recites the limitation “the external surface of the cup” on line 30.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an external surface of the cup.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the closure mechanisms as recited in claims 14, 16, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 9-14 the limitations “a back edge, and a first and second edge which connect the forward and back edges to create a first and second horizontal surface; wherein the first horizontal surface of the upper wall and the first horizontal surface of the lower wall are aligned and joined along the first side edge, the back edge, and the second side edge.”  These limitations are indefinite at least because it is unclear whether the “first edge” and “the first side edge” are referring to the same or different structures and likewise whether the “second edge” and “the second side edge” are referring to the same or different structures.  It is additionally unclear whether the limitation “wherein the first horizontal surface of the upper wall and the first horizontal surface of the lower wall” includes a typographical error and that one of the recited “first horizontal surface” should actually recite “the second horizontal surface.”  For purposes of examination, these limitations will be interpreted as “a back edge, and a first side edge and a second side edge, the first side edge and the second side edge connect the forward edge and the back edge to create a first horizontal surface and a second horizontal surface; wherein the first horizontal surface of the upper wall and the second horizontal surface of the lower wall are aligned and joined along the first side edge, the back edge, and the second side edge.”

Claim 8 recites the limitations “said visor comprising: a perimeter defined by a concave rear edge in communication with the hat and a convex forward edge, a first horizontal surface bound by the perimeter of the visor, and a second horizontal surface opposite the first horizontal surface, a sheetlike base material having a perimeter, wherein the base material is partially joined to the first horizontal surface of the visor along the perimeter of the base material to form a cavity between the base material and the first horizontal surface, said cavity forming the basin of a cup capable of holding liquids.”  These limitations are indefinite because it is believed that the cup would be formed between two layers of sheetlike base material rather than between the base material and the first horizontal surface.  The relationship between the cavity, the basin, and the cup is likewise unclear.  Is the basin of the cup contained in the cavity or is it some other configuration?
Claim 15 which recites from claim 8 further recites “a pocket positioned at forward edge of the visor, said pocket comprising a second base material which is secured to the visor along a section of the perimeter of the forward edge, and with an opening of the pocket that is oriented towards the rear edge of the visor, and wherein said pocket configured to receive the forward edge of the base material.”  Claim 15 is indefinite because it’s unclear how the “pocket” relates to the previously recited cavity, basin, and cup.  It is respectfully suggested that Applicant clearly describe the relationship between each of the various claim structures by mapping them to the disclosure in the specification and drawings when responding to this rejection.
Dependent claims are rejected as depending from a rejected claim.

Examiner’s Note
Examiner notes that while claims 1-8 and 10-19 are currently free from prior art-based rejections, claims 1-8 and 10-15 remain subject to the rejection under 35 USC 112(b) and various of claims 1-8 and 10-19 remain subject to the claim objections, as detailed above.  Examiner further notes that substantive amendments to the claim(s) may result in prior art-based rejection(s) in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The various cited references each disclose various hat or headgear based liquid delivery systems for either hydration or cooling.  However, none of these references employ a collapsible drinking vessel disposed within the visor of the hat or headgear as claimed in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F Griffin Hall/Examiner, Art Unit 3732